Citation Nr: 9918936	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a sinus disorder.  


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1995 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
sinusitis.

In March 1997, the Board remanded the issue of entitlement to 
service connection for a sinus disorder to the RO for further 
development, to include obtaining any additional medical 
evidence and affording the veteran a VA examination.  

In March 1997, the Board remanded the issue of entitlement to 
service connection for a right knee disorder to the RO for 
additional development.  By rating decision dated in April 
1999, the RO granted service connection for right knee 
traumatic arthritis and for right knee chondromalacia 
patella, each assigned a 10 percent rating from November 
1994.  As service connection for a right knee disorder has 
been granted and as the veteran has not appealed the 
evaluation or effective date assigned, this matter is not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

In the introduction to the Board's March 1997 decision and 
remand, it was noted that the veteran stated that he had a 
constant ringing in his ears and that it appeared that he was 
seeking service connection for tinnitus.  This matter was 
referred to the RO for adjudication.  In two March 1997 
letters, the veteran reported that the ringing in his ears 
was getting worse.  As the RO has not adjudicated the issue 
of entitlement to service connection for tinnitus, it is 
again referred to the RO for action.  


FINDING OF FACT

The record includes no competent evidence that the veteran 
currently has sinusitis or other chronic sinus disorder and 
that such is related to service or any incident therein.


CONCLUSION OF LAW

The veteran's claim for service connection for a sinus 
disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that, at the November 1970 
enlistment examination, the veteran reported that he had 
never had sinusitis; chronic or frequent colds; ear, nose, or 
throat trouble; hay fever; chronic cough; or frequent or 
severe headaches.  The examiner reported that clinical 
evaluation of the sinuses, nose, head, face, neck, mouth, and 
throat was normal.  On December 1972 and November 1973 
medical history forms, the veteran reported that he had had 
sinusitis, frequent or severe headaches, and ear, nose, or 
throat trouble.  The examiners noted that these positive 
answers were reviewed and were considered not significant at 
that time.  In November 1974, the veteran sought treatment 
for nasal congestion and feeling weak and fatigued.  He 
complained of sinus problems and reported that he had had 
sinus problems and draining sinuses for three years, that he 
had had sinus pressure pain located over the ethmoid sinuses, 
and that his symptoms seemed to get worse when lying down.  
The veteran stated that previous medications had had no 
effect.  On examination, there was no palpable tenderness 
over the sinuses and the throat was clear.  The impression 
was chronic sinusitis.  Later in November 1974 he was given a 
refill of Sudafed and Afrin nasal spray.  In April 12, 1976, 
an examiner noted that the veteran had sinus problems and 
that he had a history of sinus problems.  The veteran was 
given Afrin nasal spray and Chlor-Trimeton.  Later in April 
1976, the veteran again sought treatment for sinus 
congestion, however, there was no relevant diagnosis.  A 
treatment record with an illegible date (April 1, 197?) 
reveals that the veteran sought treatment for sinus 
congestion and the examiner noted exudate on the throat.  
There was no diagnosis and he was given Chlor-Trimeton.  

At December 1972, January 1974, December 1975, November 1976, 
July 1979, and October 1982 aircrew candidate and 
reenlistment examinations, clinical evaluation of the 
sinuses, nose, head, face, neck, mouth, and throat was 
normal.  On an October 1982 report of medical history, the 
veteran indicated that he had had sinusitis and the examiner 
noted that the veteran had had occasional upper respiratory 
infections and sinusitis, that he took Sudafed 2 to 3 days a 
week throughout the year, and that he had allergic rhinitis.  
The October 1982 examiner reported that sinus X-rays were 
within normal limits.  At an August 1984 flight 
physical/reenlistment examination, the veteran reported that 
he had not had sinusitis, frequent or severe headaches, hay 
fever, chronic cough, or ear, nose, or throat trouble.  
Clinical evaluation of the sinuses, nose, and head was 
normal.  On a September 1986 report of medical history, the 
veteran reported that he had had sinusitis.  September 1986 
clinical evaluation of the sinuses, nose, and head was 
normal, except for a possible basal cell on the right side of 
the nose.  

In March 1988 the veteran requested medications (Sudafed) for 
nasal and sinus congestion which he had had for one week and 
one bottle was dispensed.  In September 1988, he reported 
that he had a stuffy nose and sore throat and the assessment 
was upper respiratory symptoms.  In October 1988, the veteran 
sought treatment for a dry non-productive cough and a runny 
nose.  The assessment included upper respiratory infection, 
cough.  In April 1992, the veteran sought treatment 
complaining of sinus congestion, frontal headaches, a 
productive cough, and fatigue.  The treatment provider noted 
that there was no sinus tenderness to palpation and the nares 
were clear.  The assessment was bronchitis and low grade 
sinusitis.  On a June 1992 report of medical history, the 
veteran reported that he had had sinusitis, hay fever, and 
ear nose, or throat trouble.  The examiner noted that the 
veteran had had isolated upper respiratory infections and 
sinus problems which were not considered disqualifying.  
Clinical evaluation of the sinuses, nose, and head was 
normal.  At May and November 1993 "flight pay" 
examinations, the veteran denied a history of sinusitis, hay 
fever, frequent or severe headaches, and ear, nose, or throat 
trouble.  Clinical evaluation of the sinuses, nose, and head 
was normal.  In September 1993, the veteran reported that he 
had had no sinus block since his last physical examination.  
The doctor stated that the veteran was in good health and 
there was no diagnosis.  

Dental treatment records show that, in a July 1983 Dental 
Health Questionnaire, the veteran reported that he did not 
have sinus trouble and that, in a March 1989 Dental Health 
Questionnaire, the veteran did not indicate that he had sinus 
disease.  In April 1990, May 1991, and May 1992 Dental Health 
Questionnaires, the veteran reported that he had had sinus 
problems.  In a Dental Health Questionnaire completed in 
conjunction with a physical for flight status dated in 
February and November 1993, the veteran indicated that he had 
never had sinus problems.

On the May 1994 separation examination report of medical 
history, the veteran reported that he had not had sinusitis, 
frequent or severe headache, ear nose or throat trouble, 
chronic or frequent colds, or hay fever.  He reported that he 
was in good health and that he was taking no medications.  
The examiner noted that the veteran had had increased sinus 
problems and decreased ability to smell.  The examiner 
reported that clinical evaluation of the sinuses, nose, head, 
face, neck, mouth, and throat was normal; although he 
initially marked abnormal for everything, it was noted that 
this was an error.  

VA examinations were originally scheduled at the Wilkes-
Barre, Pennsylvania, VA Medical Center; however, the veteran 
moved and these examinations were canceled in November 1994 
due to incorrect jurisdiction.  

At the February 1995 VA examination of the nose and sinuses, 
the veteran complained of monthly sinus pain which he 
described as burning congestion and occasional foul taste.  
The veteran had no significant postnasal drip, no significant 
cough, and no facial pain or pressure.  He reported that his 
sinus problems resolved with Afrin and Tylenol and that he 
had no history of antibiotic use.  The examiner noted that 
the veteran did not have a history of allergies and that he 
did not have frequent sneezing.  On examination, the nasal 
vestibule was patent with no lesions or ulcerations.  The 
right and left nasal cavities were patent.  The septum was 
deviated inferiorly to the right and superiorly to the left.  
The floor of the nose was intact with no abnormalities, and 
the inferior meatus was patent with no obstructing lesions.  
The inferior turbinates were within normal limits, and the 
middle meati were patent with no polyps, masses or 
inflammation.  The middle turbinate was of normal size.  The 
spheno-ethmoidal recess and olfactory area were both open, 
and the superior turbinates were not obstructed.  The 
examiner noted that the paranasal sinuses could not be 
assessed without an X-ray or computerized tomography.  The 
examiner reported that there was no current evidence of 
bacterial sinusitis and questioned the role of allergies or 
local irritation in causing subsequent inflammation and 
obstruction.  No X-rays of the sinuses were obtained. 

At the February 1995 VA general medical examination, 
examinations of the nose, sinuses, mouth, throat, head, face, 
and neck were all within normal limits.  

In March 1997, the Board remanded the issue of entitlement to 
service connection for sinusitis to the RO for further 
development, including affording the veteran a VA 
examination.  A VA Form 119, Report of Contact, which is 
dated in February 1997 but date stamped received in February 
1998, shows that the veteran requested that he be rescheduled 
for an examination as he missed his last appointment due to a 
conflict in his work schedule.  In a March 1997 letter, the 
veteran reported that his days off rotated each week at his 
current job.  He requested that the RO inform him of the 
month in which they wished to schedule an exam and he would 
provide the days that he had off from work and was available 
for examination.  He also requested an examiner who had not 
previously examined him.  

July 1997 records from the VA Medical Center where the 
veteran's VA examinations of the nose and sinuses were 
scheduled shows that the veteran failed to report for two 
scheduled VA nose and sinuses examinations.  It was noted 
that he had canceled his examination appointment twice, the 
first time due to a conflict with work and then the second 
without explanation or rescheduling.  He did, however, report 
for a July 1997 VA orthopedic examination of his right knee.  






Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim without 
good cause, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 (1998).  

Analysis

The veteran essentially contends that service connection for 
a sinus disorder is warranted because he had sinus disorders 
including sinusitis in service and because he has had 
continued sinus symptoms since service. 

The service medical records include a November 1974 diagnosis 
of chronic sinusitis and an April 1992 diagnosis of 
bronchitis with low grade sinusitis.  The veteran also sought 
treatment for nasal and/or sinus congestion on other 
occasions in the 1970s and in 1988, with diagnoses that 
included upper respiratory infections, cough, and upper 
respiratory symptoms.  On several reports of medical history 
dated from December 1972 to May 1992, the veteran reported 
that he had had sinusitis, frequent or severe headaches, 
and/or ear, nose, or throat trouble.  However, on reports of 
medical history and dental health questionnaires executed on 
several other occasions from July 1983 to 1994, including in 
February, May and November 1993, and May 1994, he reported 
that he had not had sinusitis or other relevant symptoms.  
The reports of numerous aircrew and reenlistment examinations 
dated from December 1972 to November 1993, showed no findings 
of sinusitis or other relevant abnormalities.  

On the October 1982 report of medical history, the veteran 
indicated that he had had sinusitis, noted by the examiner as 
occasional upper respiratory infections and sinusitis for 
which the veteran reportedly took Sudafed throughout the 
year.  It was also noted that he had allergic rhinitis.  
However, sinus X-rays were noted to be within normal limits 
and physical examination findings were normal.  On the June 
1992 report of medical history, the veteran reported that he 
had had sinusitis, hay fever, and ear, nose or throat 
trouble.  The examiner noted that the veteran had had only 
isolated upper respiratory infections and sinus problems 
which were not considered disqualifying.  Clinical evaluation 
of the sinuses and upper respiratory tract was again normal.  
Additionally, at the May 1994 separation examination, the 
veteran denied a history of sinusitis, frequent or severe 
headaches, and other upper respiratory problems and reported 
that he was taking no medications.  Although the examiner 
noted that the veteran had had increased sinus problems and 
decreased ability to smell, all relevant examination findings 
were normal.  

Although the November 1974 treatment provider described 
sinusitis as chronic, there is no pre-November 1974 diagnosis 
of sinusitis of record and the only other diagnosis of 
sinusitis was in April 1992.  While the veteran did seek 
treatment in service on additional occasions for complaints 
of sinus and nasal congestion, it is noted that he served for 
almost 24 years.  

There is no evidence of a sinus disorder from 1992 to 
discharge and no relevant complaints or findings at the 
separation examination.  38 C.F.R. § 3.303(b) provides that, 
for the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Based on the aforementioned, it does not appear 
that the veteran had a chronic sinus disorder in service.  
However, even if he did have a chronic sinus disorder in 
service, there is no competent evidence of a current sinus 
disorder which is a requirement for a well grounded claim.  

The veteran was last treated for a sinus disorder in April 
1992, more than two years prior to discharge.  There were no 
complaints or findings of any sinus disorder at the May 1994 
discharge examination and the veteran reported that he was 
not taking any medications.  At the February 1995 VA general 
medical examination, the sinuses were within normal limits.  
Although the veteran complained of monthly sinus 
pain/congestion and occasional foul taste, the February 1995 
VA special examination of the nose and sinuses revealed no 
significant abnormalities and the examiner noted that there 
was no evidence of sinusitis.  The veteran had no significant 
postnasal drip, no significant cough, and no facial pain or 
pressure, and other than a deviated septum examination 
findings were normal.  Although the VA examiner noted that 
the paranasal sinuses could not be assessed without an X-ray 
or computerized tomography and no such studies were 
performed, the Board sought to remedy that by remanding the 
case for another examination.  However, the veteran failed to 
report for two scheduled examinations and, although one 
examination was rescheduled, he did not reschedule the second 
examination.  Thus, the studies and related development 
requested by the Board could not be accomplished.  As there 
is no evidence of good cause for the veteran's failure to 
report for the scheduled July 1997 VA examinations, the claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655.  

The evidence of record includes no evidence whatsoever of a 
current diagnosis of sinusitis or any other sinus disorder.  
Competent proof of a current disability in the form of a 
medical diagnosis is required for a well-grounded claim.  See 
Caluza; see also Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(1997) (holding that an award of service connection pursuant 
to 38 U.S.C.A. § 1131 requires proof of a current disability 
at the time of application); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) 


(noting that "[a] current disability cannot exist without 
some evidence of its existence"; therefore, an award of 
service connection pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.304(f) requires proof of a "current disability" 
and "current symptomatology"). 

Additionally, there is no competent medical evidence that any 
post-service sinus disorder, if any, is related to service or 
the symptoms treated therein.  Although the veteran avers 
that he has had continued sinus symptomatology since service, 
the veteran, as a lay person without medical training, is not 
competent to state that his current symptoms constitute 
sinusitis or other sinus disorder, that his reported 
continued symptoms since service were symptoms of sinusitis, 
or that any current sinus disorder is related to service or 
continued symptomatology since service.  See Espiritu.  

Therefore, as there is no competent evidence of a current 
sinus disorder related to service or to the veteran's 
reported continued symptomatology since service, and as it 
does not appear that the veteran had a chronic sinus disorder 
in service, the claim for service connection for a sinus 
disorder must fail as not well grounded.  See Caluza, 
Grottveit, Savage; 38 C.F.R. § 3.303.

The veteran has been informed of the elements necessary to 
complete his application for a claim for service connection 
for a sinus disorder.  38 U.S.C.A. § 5103(a) (West 1991); see 
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Isenhart 
v. Derwinski, 3 Vet. App. 177, 179-80 (1992) (VA has a duty 
to advise claimant of evidence required to complete 
application).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claim plausible.  Additionally, where the claimant 
has failed to submit a well-grounded claim, VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).  This decision also 
informs the veteran of the kinds of evidence which would be 
necessary to make his claim for service connection for a 
sinus disorder well grounded.  



ORDER

Entitlement to service connection for a sinus disorder is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

